Knowlton, J.
The record in this case presents no question of law as a foundation for an appeal. The appellant’s motion contains allegations of fact, which must be sustained by evidence before the question of law arises on which the defendant seeks to obtain the decision of the court. There is nothing in the record to show that the facts relied on were established in the * Superior Court, or that any evidence was offered in support of them. See Pub. Sts. c. 152, § 10; Dorr v. Richardson, 114 Mass. 346.
On this record no appeal lies, and the entry must be,

Appeal dismissed.